Citation Nr: 1227731	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  03-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left foot disability characterized by degenerative changes, multiple minor joints, with gouty arthritis, status post arthrodesis, first metatarsophalangeal joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded for additional development in January 2008, August 2009, and March 2011 for additional development.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2006; a copy of the transcript is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2012 letter, the Veteran was informed that the VLJ who conducted the May 2006 Travel Board hearing was no longer employed by the Board, and was asked whether he wished to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c) (2011); 38 C.F.R. § 20.707 (2011).  In a response received by the Board (via facsimile) in June 2012, the Veteran indicated that he wished to testify at another hearing at the RO before a VLJ.  Therefore, the appeal must be remanded so that the Veteran can be scheduled for a personal hearing before the Board to be held at his local RO as requested.  38 C.F.R. § 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing at the RO.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


